Case 1-19-43469-cec

Doc 3 Filed 06/05/19

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Easteen

Case number (if known):

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

District of New ork
oe Chapter Jp:

(State)

 

Entered 06/05/19 13:29:05

  

amended filing

04/19

 

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name

2. All other names debtor used

in the last 8 years

Include any assumed names,
trade names, and doing business
as names

3. Debtor’s federal Employer
Identification Number (EIN)

4. Debtor’s address

5. Debtor’s website (URL)

6. Type of debtor

Official Form 201

sitter S5! Corp.

 

 

 

 

 

 

833331449

Principal place of business

55) sutter Prnue

Street

 

Number .

 

Jad)

ZIP Code

Brook uv

City

MN

State

K W) GS

County na

Mailing address, if different from principal place
of business

 

Number Street

 

P.O. Box

 

City State ZIP Code

Location of principal assets, if different from
principal place of business

 

Number Street

 

 

City State ZIP Code

 

BX corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

Partnership (excluding LLP)
(3 Other. Specify:

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1

 

C) Check if this is an
Case 1-19-43469-cec Doc3 _ Filed 06/05/19 Entered 06/05/19 13:29:05

Debtor

Sutter 55! corp,

Case number (if known)

 

Name

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attacha
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

A. Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 14 U.S.C. § 101(44))
(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))
Q Commodity Broker (as defined in 11 U.S.C. § 101(6))
C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

B. Check all that apply:

C) Tax-exempt entity (as described in 26 U.S.C. § 501)

CQ) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a}(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://Awww.uscourts.gov/four-digit-national-association-naics-codes .

S35 Li

 

Check one:

Chapter 7
Chapter 9
C) Chapter 11. Check all that apply:

Cl] Debtor's aggregate noncontingent liquidated debits (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C] The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement

of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Cla plan is being filed with this petition.

Cl Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

(] The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

C] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

12b-2.
C) Chapter 12
oO
Cl yes. District When Case number a. _.
MM / DDIYYYY
District When Casenumber

 

MM/ DD /YYYY

s

‘
ae
Yes. Debtor Relationship _

District When .
MM / DD /fYYYY

Case number, if known

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Case 1-19-43469-cec Doc3 _ Filed 06/05/19 Entered 06/05/19 13:29:05

Sutter 551 lorp.

Name

Debtor Case number (if known)

 

11, Why is the case filed in this Check all that apply:

district? ; cae meined ; as «tiie tiated
Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Cla bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have BF No
possession of any real ‘
property or personal property

that needs immediate Why does the property need immediate attention? (Check aif that apply.)
attention?

“ (1 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

(1 it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

CD it needs to be physically secured or protected from the weather.

CJ It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

(] other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?

C] No

C) Yes. insurance agency

 

Contact name

 

Phone

ES Statistical and administrative information

13. Debtor’s estimation of Check one:
available funds

 

(J Funds will be available for distribution to unsecured creditors.
BX] After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

; pa v49 CQ) 1,000-5,000 C) 25,001-50,000
14. Estimated number of 2) 50-99 CQ) 5,001-10,000 2 50,001-100,000
creators Q) 100-199 ©} 10,001-25,000 Q) More than 100,000
(I 200-999
. C) $0-$50,000 C) $1,000,001-$10 million OC) $500,000,001-$1 billion
15. Estimated assets € $50,001-$100,000 Q) $10,000,001-$50 million C) $1,000,000,001-$10 billion
$100,001-$500,000 €) $50,000,001-$100 million (2 $10,000,000,001-$50 billion
$500,001-$1 million ( $100,000,001-$500 million () More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 
Case 1-19-43469-cec Doc3 _ Filed 06/05/19 Entered 06/05/19 13:29:05

Sutter S51 Corp.

 

 

Debtor Case number (if known}
Name
; oo CL) $0-$50,000 CI $1,000,001-$10 million C2) $500,000,001-31 billion
16. Estimated liabilities CQ) $50,001-$100,000 C1 $140,000,001-$50 million C) $1,000,000,001-$10 billion
$100,001-$500,000 C) $50,000,001-$100 million C) $140,000,000,001-$50 billion
CI $500,001-$1 million CI $100,000,001-$500 million QC) More than $50 billion

| for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17, Declaration and signature of % The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

ition.
debtor petition
@ | have been authorized to file this petition on behalf of the debtor.
% | have examined the information in this petition and have a reasonable belief that the information is true and
correct.
| declare under penalty of perjury that the foregoing is true and correct.
Executed on é. 5 l “
MM, / DQ /YYYY
j 4 tno a
x Tf A
Ee v —
Signature of authorized tepresentative of debtor Printed name
Title
18. Signature of attorne
g y x Date
Signature of attorney for debtor MM /DD /YYYY

 

Printed name

 

 

 

 

 

 

Firm name

Number Street

City State ZIP Code
Contact phone Email address

Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-19-43469-cec Doc3 _ Filed 06/05/19 Entered 06/05/19 13:29:05

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

oe xX

 

 

In re: Case No.
Chapter
Debtor(s)
-x
AFFIRMATION OF FILER(S)

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

Name of Filer: rhetnenr Faison

Address: SO} Su-lter Ave Por Dol. \ YU ee \ \2 Dt
Email Address:

Phone Number: ( Saal] ) 648-— TY

 

 

 

Name of Debtor(s):

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

\(__ I PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING: ___ COMPtetea owns must

 

I DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
I WAS NOT PAID.

I WAS PAID.
Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

Dated: ol S (1S f bie a,

Filer’s Signature
Case 1-19-43469-cec Doc3 _ Filed 06/05/19 Entered 06/05/19 13:29:05

MATRIX

 

Wells Fargo Home Mortgage
P.O. Box 10335
Des Moines, IA 50306-0335
